DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/042,714 on May 18, 2022. Please note: Claims 1, 18 and 20 have been amended, claim 8 has been cancelled, and claim 21 has been newly added. Claims 1-7 and 9-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200133414 A1), hereinafter Lee, in view of Zheng et al. (CN 108987451 A; Submitted by the Applicant with the IDS dated 03/24/2021), hereinafter Zheng.

	Examiner’s note: for the purposes of claim mapping the Examiner is referring to the Patent Translate translation of CN 108987451 A submitted by the Applicant with the IDS dated 03/24/2021.

Regarding Claim 1, Lee teaches:
A display substrate (FIG. 13: SUB), comprising a plurality of pixel units (See FIG. 13: the Examiner is interpreting the structures that are included in SP1(R), SP2(G) and SP3(B), including 120, 170 and Rcf/Gcf/Bcf as comprising a pixel unit; See FIG. 3: a plurality of pixel units, each including SP1(R), SP2(G) and SP3(B)), wherein at least one of the plurality of pixel units (See FIG. 13: the illustrated pixel unit corresponds to at least one of the plurality of pixel units) comprises:
a first sub-pixel (See FIG. 13: the structures included in SP1(R), including 120, 170 and Rcf correspond to a first sub-pixel, for example. However, the first sub-pixel may be interpreted to be any of the depicted sub-pixels, including SP2(G) and SP3(B));
a light-emitting layer (BM) covering a part of a light-emitting region of the first sub-pixel (See FIG. 13: BM arranged between Rcf and Gcf covers a part of a light-emitting region of the first sub-pixel SP1(R). Specifically, FIG. 13 depicts SP1(R) a light-emitting region that emits light R1 and R2. BM covers the part of the light-emitting region of SP1(R) that emits R2), and configured to emit a second wavelength light under excitation of a first wavelength light, wherein the second wavelength light is an invisible light (See paragraph [0093]: a first wavelength light corresponds to red light RL and a second wavelength light corresponds to infrared light IR, which is invisible light), wherein a groove is arranged in the first sub-pixel, the light-emitting layer is located within the groove of the first sub-pixel (See enlarged annotated FIG. 13 below: the first sub-pixel SP1(R) includes a groove in the color filter Rcf, BM is located within the groove, and the groove is located in an edge region of the color filter Rcf of the first sub-pixel SP1(R)), and the groove is located in a central region or an edge region of the first sub-pixel (See enlarged annotated FIG. 13 below: the first sub-pixel SP1(R) includes a groove in the color filter Rcf, BM is located within the groove, and the groove is located in an edge region of the color filter Rcf of the first sub-pixel SP1(R)).

    PNG
    media_image1.png
    746
    683
    media_image1.png
    Greyscale

	Lee does not explicitly teach:
	a color-changing layer covering the part of the light-emitting surface of the first sub-pixel, wherein the color-changing layer is switchable between a first state and a second state, and the color-changing layer is configured to enable a first wavelength light emitted by the first sub-pixel to pass through the color-changing layer in the first state; and
	the light-emitting layer, located on a side of the color-changing layer that is away from the first sub-pixel,
	wherein the color-changing layer is located within the groove of the first sub-pixel.
However, in the same field of endeavor, display technology (Zheng, paragraph [0002]), Zheng teaches:
	a color-changing layer (46 and 47) covering a part of a light-emitting surface of a first sub-pixel (See FIG. 8: 46 and 47 cover a part of a light-emitting surface of a first sub-pixel), wherein the color-changing layer is switchable between a first state and a second state, and the color-changing layer is configured to enable a first wavelength light emitted by the first sub-pixel to pass through the color-changing layer in the first state (See paragraph [0049], lines 6-7: the second sub-electrochromic layer 42 includes 46 and 47; See paragraph [0049], lines 11-27); and
wherein a groove is arranged in the first sub-pixel, the color-changing layer is located within the groove of the first sub-pixel, and the groove is located in a central region or an edge region of the first sub-pixel (See enlarged annotated FIG. 8 below: the first sub-pixel includes a groove in the color filter 31, 46 and 47 is located within the groove, and the groove is located in an edge region of the color filter 31 of the first sub-pixel).

    PNG
    media_image2.png
    505
    618
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display substrate (as taught by Lee) by including a color-changing layer located in the groove (as taught by Zheng). Specifically, it would have been obvious to add the color-changing layer taught by Zheng underneath the light-emitting layer taught by Lee (both BM in FIG. 13 of Lee and 46 and 47 in FIG. 8 of Zheng span between adjacent subpixels), resulting in the light-emitting layer located on a side of the color-changing layer that is away from the first sub-pixel, and implementing the color-changing of Zheng to switch states depending on whether light is required to be emitted by the light-emitting layer taught by Lee. One of ordinary skill in the art would have recognized that the color-changing of Zheng, which switches to a transparent state to allow light to be emitted from the region corresponding to 46 and 47, could be switched to the transparent state to similarly allow infrared light from be emitted from the region corresponding to BM in Lee during fingerprint sensing, as shown in FIG. 14 of Lee. Doing so would improve the display by reducing the reflectivity of ambient light and improve the light utilization rate of the sub-pixel (See Zheng, paragraph [0049], lines 11-27).

Regarding Claim 2, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The display substrate according to claim 1, wherein the color-changing layer is configured to cause the first wavelength light to be incapable of passing through the color-changing layer in the second state (See Zheng, paragraph [0049], lines 6-7: the second sub-electrochromic layer 42 includes 46 and 47; See paragraph [0049], lines 18-27: 46 and 47 are controlled to be black).

Regarding Claim 3, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The display substrate according to claim 2, wherein the color-changing layer is an electrochromic layer (See Zheng, paragraph [0049], lines 6-7: the second sub-electrochromic layer 42 includes 46 and 47);
	the electrochromic layer is configured to be in the first state during power-off, and be in the second state during power-on; or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	the electrochromic layer is configured to be in the first state during power-on, and be in the second state during power-off (See Zheng, paragraph [0036], lines 5-6; See Zheng, paragraph [0049], lines 11-12; Therefore, changing the voltage applied to the electrochromic layer controls it to be in the first state during power-on, and be in the second state during power-off).

Regarding Claim 6, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
	The display substrate according to claim 1, wherein the second wavelength light is within an infrared light wave band, the first sub-pixel is a blue sub-pixel, and the light-emitting layer is made of a material that emits an infrared light under excitation of a blue light (See paragraph [0098]: the second wavelength light IR is within an infrared light wave band, and in certain embodiments, the first sub-pixel is a blue sub-pixel SP3, and the light-emitting layer BM is made of a material that emits an infrared light under excitation of a blue light B2).

Regarding Claim 9, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
	A display module (See FIG. 13), comprising:
	the display substrate (FIG. 13: SUB) according to claim 1;
	a light source (FIG. 13: 170) arranged on a light-incident side of the display substrate (See paragraph [0049]; Therefore, the OLED 170 corresponds to a light source, which is arranged on a light-incident side of the display substrate SUB. Specifically, 170 is located on a side of SUB where light is incident on the display, as shown in FIG. 14, where reflected light IR is incident on the display); and
	an optical sensor (FIG. 13: FPS) arranged on a light-exiting side of the display substrate (See FIG. 13: FPS is arranged on a light-exiting side of the display substrate SUB. Specifically, FPS is located on a side of SUB where light exits the display, as shown in FIG. 14, where light IR exits the display), and configured to collect the second wavelength light emitted by the light-emitting layer of at least one of the plurality of pixel units and reflected by a finger (F) (See paragraph [0081]) (See FIG. 14: FPS collects the second wavelength light IR emitted by the light-emitting layer BM of at least one of the plurality of pixel units and reflected by a finger F), and identify fingerprint information based on the collected second wavelength light (See paragraph [0081]).

Regarding Claim 10, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The display module according to claim 9, wherein the first sub-pixel comprises a first portion covered by the color-changing layer (See Zheng, FIG. 8: a first portion of the first sub-pixel 46 and 47) and the light-emitting layer (See Lee, FIG. 13: SP1(R) comprises a first portion covered by BM), and a second portion not covered by the color-changing layer and the light-emitting layer (See Lee, FIG. 13: a second portion not covered by BM; See Zheng, FIG. 8: second portion not covered by 46 and 47; Therefore, as combined above, Lee in view of Zheng teach a first portion and a second portion, as claimed); and 
	the first portion of the first sub-pixel is configured to identify the fingerprint information (See Lee, paragraph [0081]; See FIG. 14: the first portion of SP1(R) covered by BM is configured to identify the fingerprint information by emitting and receiving infrared light IR) in the first state (See Zheng, paragraph [0049], lines 11-27: Therefore, in the first state, 46 and 47 are transparent, allowing the first sub-pixel to perform the fingerprint sensing functions taught by Lee), and the second portion of the first sub-pixel is configured to display an image under illumination of the light source (See Lee, paragraph [0045] and [0093]: the second portion of the first sub-pixel SP1(R) emits light R1 to display an image under illumination of 170 in FIG. 13).

Regarding Claim 11, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
	The display module according to claim 9, wherein each of the plurality of pixel units further comprises a second sub-pixel and a third sub-pixel (FIG. 13: SP2(G) and SP3(B)) that are configured to display an image (See paragraph [0045]) , and the first sub-pixel, the second sub-pixel, and the third sub-pixel are configured to emit lights with different colors (See paragraphs [0093]-[0095]: the first sub-pixel SP1(R), the second sub-pixel SP2(G), and the third sub-pixel SP3(B) are configured to emit lights R1, G1 and B1 with different colors).

Regarding Claim 12, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	A method (See the below method disclosed with regard to Lee, FIG. 14) for driving the display module according to claim 9, comprising:
	when a fingerprint identification instruction is received (See Lee, paragraph [0096]: a fingerprint identification instruction corresponds to the user’s finger F being placed in contact with the cover window CW), controlling the color-changing layer in at least one of the plurality of pixel units to be in the first state, to enable the first wavelength light to pass through the color-changing layer (See Zheng, paragraph [0049], lines 11-27: Therefore, in the first state, 46 and 47 are transparent, allowing the first sub-pixel to perform the fingerprint sensing functions taught by Lee, enabling the first wavelength light (R2 in FIG. 14 of Lee) to pass through BM); and 
	turning on the light source (See Lee, paragraph [0049]; See Lee, FIG. 14: 170 is turned on), collecting, by using the optical sensor, the second wavelength light emitted by the light-emitting layer in the at least one pixel unit and reflected by the finger (F) (See Lee, paragraph [0081]) (See Lee, FIG. 14: FPS collects the second wavelength light IR emitted by the light-emitting layer BM of at least one of the plurality of pixel units and reflected by a finger F), and identifying the fingerprint information based on the collected second wavelength light (See Lee, paragraph [0081]).

Regarding Claim 13, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The method according to claim 12, wherein the first sub-pixel comprises a first portion covered by the color-changing layer (See Zheng, FIG. 8: a first portion of the first sub-pixel 46 and 47) and the light-emitting layer (See Lee, FIG. 13: SP1(R) comprises a first portion covered by BM), and a second portion not covered by the color-changing layer and the light-emitting layer (See Lee, FIG. 13: a second portion not covered by BM; See Zheng, FIG. 8: second portion not covered by 46 and 47; Therefore, as combined above, Lee in view of Zheng teach a first portion and a second portion, as claimed); and the method comprises:
	when the fingerprint identification instruction is received (See Lee, paragraph [0096]: a fingerprint identification instruction corresponds to the user’s finger F being placed in contact with the cover window CW), controlling the first portion of the first sub-pixel in the at least one pixel unit and the optical sensor to identify the fingerprint information (See Lee, paragraph [0081]) (See Lee, FIG. 14: the first portion of the first sub-pixel SP1(R) in the at least one pixel unit and the optical sensor FPS to identify the fingerprint information), and controlling the second portion of the first sub-pixel in the at least one pixel unit to display the image (See Lee, paragraph [0045] and [0093]: the second portion of the first sub-pixel SP1(R) emits light R1 to display an image under illumination of 170 in FIG. 13).

Regarding Claim 14, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The method according to claim 12, wherein the color-changing layer is configured to cause the first wavelength light to be incapable of passing through the color-changing layer in the second state (See Zheng, paragraph [0049], lines 6-7: the second sub-electrochromic layer 42 includes 46 and 47; See paragraph [0049], lines 18-27: 46 and 47 are controlled to be black), and the display module comprises a first pixel unit and a second pixel unit that are adjacent to each other (See Lee, FIG. 3: the display module comprises a first pixel unit and a second pixel unit that are adjacent to each other, each including SP1(R), SP2(G) and SP3(B)); and
	the controlling the color-changing layer in the at least one pixel unit to be in the first state to enable the first wavelength light to pass through the color-changing layer (See the below steps) comprises:
	controlling a color-changing layer in the first pixel unit to be in the first state and controlling a color-changing layer in the second pixel unit to be in the second state (See Zheng, paragraph [0052]: therefore, depending on whether each pixel unit is emitting light, the color-changing layer 46 and 47 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where the first pixel unit is emitting light and the second pixel unit in not emitting light, 46 and 47  re controlled to be in the first state (transparent) and the second state (black) for the first and second pixel unit, respectively), so that the first wavelength light transmits through the color-changing layer in the first pixel unit and enters the light-emitting layer (See Lee, paragraph [0093]).

	Regarding Claim 15, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The method according to claim 14, wherein the controlling the color-changing layer in the first pixel unit to be in the first state and controlling the color-changing layer in the second pixel unit to be in the second state (See the below steps) comprises:
	controlling a color-changing layer in a pixel unit in an odd-numbered row in an odd-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state (As discussed above, Zheng, paragraph [0052] discloses that depending on whether each pixel unit is emitting light, the color-changing layer 46 and 47 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where a pixel unit in an odd-numbered row in an odd-numbered column is emitting light and other pixel units are not emitting light, 46 and 47 are controlled to be in the first state (transparent) and the second state (black) for the pixel unit and other pixel units, respectively); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	controlling a color-changing layer in a pixel unit in an odd-numbered row in an even-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state; or
	controlling a color-changing layer in a pixel unit in an even-numbered row in an odd-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state; or
	controlling a color-changing layer in a pixel unit in an even-numbered row in an even-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state.

	Regarding Claim 16, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The method according to claim 15, wherein the controlling the color-changing layer in the first pixel unit to be in the first state and controlling the color- changing layer in the second pixel unit to be in the second state (See the below steps) comprises:
	in a first time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the odd-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state (As discussed above, Zheng, paragraph [0052] discloses that depending on whether each pixel unit is emitting light, the color-changing layer 46 and 47 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where, in a first time period, the pixel unit in the odd-numbered row in the odd-numbered column is emitting light and other pixel units are not emitting light, 46 and 47 are controlled to be in the first state (transparent) and the second state (black) for the pixel unit and other pixel units, respectively); and in a second time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the odd- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state (As discussed above, Zheng, paragraph [0052] discloses that depending on whether each pixel unit is emitting light, the color-changing layer 46 and 47 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where, in a second time period, the pixel unit in the odd-numbered row in the odd-numbered column is not emitting light and other pixel units are emitting light, 40 is controlled to be in the second state (black) and the first state (transparent) for the pixel unit and other pixel units, respectively); or Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	in a first time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the even-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state; and in a second time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the even- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state; or
	in a first time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the odd-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state; and in a second time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the odd- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state; or
	in a first time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the even-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state; and in a second time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the even- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state.

	Regarding Claim 17, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
	A display apparatus (See FIG. 1: 10), comprising the display module (FIG. 13) according to claim 9.

	Regarding Claim 18, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The display substrate according to claim 1, wherein the light-emitting layer covers the color-changing layer (See Lee, FIG. 13: BM spans between Rcf and Gcf; See Zheng, FIG. 8: 46 and 47 span between adjacent subpixels. Therefore, as combined above, Lee in view of Zheng teaches that BM is covered by 46 and 47), the light-emitting layer and the color-changing layer cover only the part of the light-emitting region of the first sub-pixel (See Lee, FIG. 13: BM spans between Rcf and Gcf, but does not cover the portion of the first sub-pixel SP1(R) emitting RL; See Zheng, FIG. 8: 46 and 47 span between adjacent subpixels, but does not cover a central portion of 31. Therefore, as combined above, Lee in view of Zheng teaches that BM and 46 and 47 only the part of the light-emitting region of the first sub-pixel SP1(R) (i.e., only cover the part of the light-emitting region of the first sub-pixel SP1(R) emitting R2)).

	Regarding Claim 19, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The display substrate according to claim 1, wherein the light- emitting layer and the color-changing layer are stacked in a first direction (See Lee, FIG. 13: BM spans between Rcf and Gcf; See Zheng, FIG. 8: 46 and 47 span between adjacent subpixels. Therefore, as combined above, Lee in view of Zheng teaches that the light-emitting layer BM and the color-changing layer 46 and 47 are stacked in a first (vertical) direction), and
	in the first direction, an orthographic projection of the light-emitting layer onto the first sub-pixel completely overlaps an orthographic projection of the color-changing layer onto the first sub-pixel (See Lee, FIG. 13: BM spans between Rcf and Gcf; See Zheng, FIG. 8: 46 and 47 span between adjacent subpixels. Therefore, as combined above, Lee in view of Zheng teaches that an orthographic projection of the light-emitting layer BM onto the first sub-pixel SP1(R) completely overlaps an orthographic projection of the color-changing layer 46 and 47 onto the first sub-pixel SP1(R)).

Regarding Claim 20, Lee teaches:
A display substrate (FIG. 13: SUB), comprising a plurality of pixel units (See FIG. 13: the Examiner is interpreting the structures that are included in SP1(R), SP2(G) and SP3(B), including 120, 170 and Rcf/Gcf/Bcf as comprising a pixel unit; See FIG. 3: a plurality of pixel units, each including SP1(R), SP2(G) and SP3(B)), wherein at least one of the plurality of pixel units (See FIG. 13: the illustrated pixel unit corresponds to at least one of the plurality of pixel units) comprises:
a first sub-pixel (See FIG. 13: the structures included in SP1(R), including 120, 170 and Rcf correspond to a first sub-pixel, for example. However, the first sub-pixel may be interpreted to be any of the depicted sub-pixels, including SP2(G) and SP3(B)) having a groove (See enlarged annotated FIG. 13 below: the first sub-pixel SP1(R) includes a groove in the color filter Rcf);
a light-emitting layer (BM) configured to emit a second wavelength light under excitation of a first wavelength light, wherein the second wavelength light is an invisible light (See paragraph [0093]: a first wavelength light corresponds to red light RL and a second wavelength light corresponds to infrared light IR, which is invisible light), wherein the light-emitting layer covers only a first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel (See FIG. 13: BM arranged between Rcf and Gcf covers only a first portion of the first sub-pixel SP1(R) that emits light R2, but does not cover a second portion of the first sub-pixel SP1(R) that emits light R1); 
wherein the groove is arranged in the first portion of the first sub-pixel, the light-emitting layer is located within the groove of the first sub-pixel, and the groove is located in a central region or an edge region of the first sub-pixel (See enlarged annotated FIG. 13 below: the first sub-pixel SP1(R) includes the groove in the first portion of the first sub-pixel in the color filter Rcf, BM is located within the groove, and the groove is located in an edge region of the color filter Rcf of the first sub-pixel SP1(R)).

    PNG
    media_image1.png
    746
    683
    media_image1.png
    Greyscale

	Lee does not explicitly teach:
	a color-changing layer, wherein the color-changing layer is switchable between a first state and a second state, and the color-changing layer is configured to enable a first wavelength light emitted by the first sub-pixel to pass through the color-changing layer in the first state; and
	the light-emitting layer, located on a side of the color-changing layer that is away from the first sub-pixel, wherein the color-changing layer covers only a part first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel;
	wherein the color-changing layer is located within the groove of the first sub-pixel.
However, in the same field of endeavor, display technology (Zheng, paragraph [0002]), Zheng teaches:
	a color-changing layer (FIG. 8: 46 and 47), wherein the color-changing layer is switchable between a first state and a second state, and the color-changing layer is configured to enable a first wavelength light emitted by the first sub-pixel to pass through the color-changing layer in the first state (See paragraph [0049], lines 6-7: the second sub-electrochromic layer 42 includes 46 and 47; See paragraph [0049], lines 11-27); 
	wherein the color-changing layer covers only a part first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel (See FIG. 8: 46 and 47 cover only a part first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel (a central portion of the first sub-pixel));
wherein a groove is arranged in the first portion of the first sub-pixel, the color-changing layer is located within the groove of the first sub-pixel, and the groove is located in a central region or an edge region of the first sub-pixel (See enlarged annotated FIG. 8 below: the first portion of the first sub-pixel includes a groove in the color filter 31, 46 and 47 is located within the groove, and the groove is located in an edge region of the color filter 31 of the first sub-pixel).

    PNG
    media_image2.png
    505
    618
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display substrate (as taught by Lee) by including a color-changing layer located in the groove (as taught by Zheng). Specifically, it would have been obvious to add the color-changing layer taught by Zheng underneath the light-emitting layer taught by Lee (both BM in FIG. 13 of Lee and 46 and 47 in FIG. 8 of Zheng span between adjacent subpixels), resulting in the light-emitting layer located on a side of the color-changing layer that is away from the first sub-pixel, and implementing the color-changing of Zheng to switch states depending on whether light is required to be emitted by the light-emitting layer taught by Lee. One of ordinary skill in the art would have recognized that the color-changing of Zheng, which switches to a transparent state to allow light to be emitted from the region corresponding to 46 and 47, could be switched to the transparent state to similarly allow infrared light from be emitted from the region corresponding to BM in Lee during fingerprint sensing, as shown in FIG. 14 of Lee. Doing so would improve the display by reducing the reflectivity of ambient light and improve the light utilization rate of the sub-pixel (See Zheng, paragraph [0049], lines 11-27).

	Regarding Claim 21, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
	The display substrate according to claim 20, wherein an upper surface of the light-emitting layer is substantially flush with an upper surface of the second portion of the first sub-pixel (See enlarged annotated FIG. 13 below: an upper surface of the light-emitting layer BM is substantially flush with an upper surface of the second portion of the first sub-pixel. Specifically, on the plane labeled “A”, a surface of BM is substantially level or even with a surface of Rcf).

    PNG
    media_image3.png
    746
    683
    media_image3.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zheng as applied to claim 2 above, and further in view of Jung et al. (US 20180121703 A1), hereinafter Jung.

Regarding Claim 4, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
	The display substrate according to claim 2, wherein the color-changing layer is an electrochromic layer (See Zheng, paragraph [0049], lines 6-7: the second sub-electrochromic layer 42 includes 46 and 47);
	the electrochromic layer is configured to be in the first state when the first wavelength light enters the electrochromic layer, and be in the second state when no first wavelength light enters the electrochromic layer ((See Zheng, paragraph [0036], lines 5-6; See Zheng, paragraph [0049], lines 11-12: the first state is a transparent state and the second state is a black state); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	the electrochromic layer is configured to be in the first state when no first wavelength light enters the electrochromic layer, and be in the second state when the first wavelength light enters the electrochromic layer.
	Lee in view of Zheng does not explicitly teach (see elements emphasized in italics):
	wherein the color-changing layer is a photochromic layer;
	the photochromic layer is configured to be in the first state when the first wavelength light enters the photochromic layer, and be in the second state when no first wavelength light enters the photochromic layer; or
	the photochromic layer is configured to be in the first state when no first wavelength light enters the photochromic layer, and be in the second state when the first wavelength light enters the photochromic layer.
However, in the same field of endeavor, display devices (Jung, Abstract), Jung teaches:
	A color-changing layer is a photochromic layer (See FIG. 12B: 1210; See paragraph [0120]);
	the photochromic layer is configured to be in a first state when a first wavelength light enters the photochromic layer, and be in a second state when no first wavelength light enters the photochromic layer (See paragraph [0121]: a first state is a transparent state and a second state is a achromatic state); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
Lee in view of Zheng contained a device which differed from the claimed device by the substitution of an electrochromic layer instead of a photochromic layer. Jung teaches the substituted element of a photochromic layer. Their functions were known in the art to switch between first and second states for transmitting or blocking light. The photochromic layer taught by Lee in view of Zheng could have been substituted with the photochromic layer taught by Jung and the results would have been predictable and resulted in using a photochromic layer controlled by current to switch between the first and second states.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zheng as applied to claim 3 above, and further in view of Okada et al. (US 20130250394 A1), hereinafter Okada.

Regarding Claim 5, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee in view of Zheng teaches:
The display substrate according to claim 3, wherein the color-changing layer comprises an inorganic electrochromic material (See Zheng, paragraph [0036], lines 9-10).
Lee in view of Zheng does not explicitly teach:
	wherein the color-changing layer comprises cobalt oxide.
However, in the same field of endeavor, display devices (Okada, paragraph [0002]), Okada teaches:
	A color-changing layer comprises cobalt oxide (See paragraph [0050], lines 1-10).
Lee in view of Zheng contained a device which differed from the claimed device by the substitution of the color-changing layer comprises an inorganic electrochromic material, instead of cobalt oxide. Okada teaches the substituted element of a color-changing layer comprises cobalt oxide. Their functions were known in the art to provide electrochromic functions. The color-changing layer taught by Lee in view of Zheng could have been substituted with a color-changing layer that comprises cobalt oxide, as taught by Okada and the results would have been predictable and resulted in using cobalt oxide in order to provide the electrochromic functions.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zheng as applied to claim 6 above, and further in view of Kim et al. (US 20170040306 A1), hereinafter Kim, and Park et al. (US 20190256768 A1), hereinafter Park.

Regarding Claim 7, Lee in view of Zheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Lee teaches:
	The display substrate according to claim 6, wherein the material that emits the infrared light under excitation of the blue light comprises quantum dots (See paragraph [0083]).
Lee in view of Zheng does not explicitly teach:
	wherein the material that emits the infrared light under excitation of the blue light comprises K2SiF6:Mn4+ and K2SnF6:Mn4+.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A material that emits infrared light under excitation of blue light (See paragraph [0124], lines 12-15) comprises red phosphors including K2SiF6:Mn4++ (See paragraph [0124], lines 4-5).
Furthermore, in the same field of endeavor, light emitting devices (Park, paragraph [0002]), Park teaches:
	Red phosphors include K2SiF6:Mn4+ and K2SnF6:Mn4+ (See paragraph [0064]).
Lee in view of Zheng contained a device which differed from the claimed device by the substitution of the material that emits the infrared light under excitation of the blue light comprises quantum dots, but not comprises K2SiF6:Mn4+ and K2SnF6:Mn4+. Kim and Park teaches the substituted element of K2SiF6:Mn4+ and K2SnF6:Mn4+. Their functions were known in the art to provide a material that emits infrared light under excitation of blue light. The material taught by Lee in view of Zheng could have been substituted with the material taught by Kim and Park and the results would have been predictable and resulted in using a material including red phosphors, as taught by Kim, such as K2SiF6:Mn4+ and K2SnF6:Mn4+, as taught by Park.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues the following (Remarks, page 9): “Amended claim 1 recites "a groove is arranged in the first sub-pixel" (See, e.g., Figs. 1 and 2 of the present disclosure). In other words, the first pixel has a groove arranged therein. The Patent Office fails to prove that Zheng discloses, teaches or suggests a groove is arranged in the first sub-pixel”. The Examiner respectfully disagrees. Specifically, based on a different embodiment of Zheng, as discussed in detail in the above rejections, the Examiner respectfully submits that Zheng teaches a groove, as claimed. Furthermore, the newly presented Lee reference additionally teaches a groove corresponding to the claimed groove. Therefore, the Examiner submits that the combination of Lee in view of Zheng, as relied upon above, teaches the claimed groove.
	Applicant presents arguments (Remarks, pages 9-10) regarding the Jiang reference presented in the Advisory Action dated 04/26/2022. These arguments are respectfully moot. Specifically, Jiang in not relied upon in the above rejections.
	Applicant argues (Remarks, pages 10-11) that Zheng does not teach the limitations of amended claim 18. These arguments are respectfully not persuasive and moot on the grounds of new rejections. Specifically, the Examiner submits that the newly presented Lee reference teaches the light-emitting layer covers only the part of the light-emitting region of the first sub-pixel (See Lee, FIG. 13: BM spans between Rcf and Gcf, but does not cover the portion of the first sub-pixel SP1(R) emitting RL). Furthermore, based on a different embodiment of Zheng, the Examiner submits that Zheng teaches the color-changing layer covers only the part of the light-emitting region of the first sub-pixel (See Zheng, FIG. 8: 46 and 47 span between adjacent subpixels, but does not cover a central portion of 31). Therefore, the Examiner submits that Applicant’s arguments are rendered moot by the introduction of Lee, and the combination of Lee with a different embodiment of Zheng.
	Applicant argues (Remarks, pages 10-11) that Zheng does not teach the limitations of amended claim 20. These arguments are respectfully not persuasive and moot on the grounds of new rejections. Specifically, the Examiner submits that the newly presented Lee reference teaches the light-emitting layer covers only a first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel (See FIG. 13: BM arranged between Rcf and Gcf covers only a first portion of the first sub-pixel SP1(R) that emits light R2, but does not cover a second portion of the first sub-pixel SP1(R) that emits light R1). Furthermore, based on a different embodiment of Zheng, the Examiner submits that Zheng teaches the color-changing layer covers only a part first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel (See FIG. 8: 46 and 47 cover only a part first portion of the first sub-pixel, but does not cover a second portion of the first sub-pixel (a central portion of the first sub-pixel)). Therefore, the Examiner submits that Applicant’s arguments are rendered moot by the introduction of Lee, and the combination of Lee with a different embodiment of Zheng.
	Applicant argues (Remarks, pages 10-11) that Zheng does not teach the limitations of amended claim 21. These arguments are respectfully moot on the grounds of new rejections. Specifically, the Examiner submits that the newly presented Lee reference teaches an upper surface of the light-emitting layer is substantially flush with an upper surface of the second portion of the first sub-pixel (See enlarged annotated FIG. 13 below: an upper surface of the light-emitting layer BM is substantially flush with an upper surface of the second portion of the first sub-pixel. Specifically, on the plane labeled “A”, a surface of BM is substantially level or even with a surface of Rcf).

    PNG
    media_image3.png
    746
    683
    media_image3.png
    Greyscale

For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Zha; Guowei (US-20210223591-A1): pertinent for its disclosure of a display with a light-emitting layer that converts wavelengths of light (See FIG. 2A and paragraph [0041]).
	HEO; Changryong (US-20210036047-A1): pertinent for its disclosure of a display with infrared emitting structures (See FIG. 9 and paragraph [0104]).
	Yeo; Yun Jong (US-10768463-B2): pertinent for its disclosure of a display with a light-emitting layer that converts wavelengths of light (See FIG. 5 and column 9, lines 45-57).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692